


110 HR 7280 IH: Elimination of Single Parent Tax Act

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7280
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mrs. Gillibrand
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  prohibit States from charging child support recipients for the collection of
		  child support.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of Single Parent Tax Act
			 of 2008.
		2.Prohibition on
			 States from charging child support recipients for the collection of child
			 supportSection 454(6)(B)(ii)
			 of the Social Security Act (42 U.S.C. 654(6)(B)(ii)) is amended—
			(1)by
			 striking retained by the State from support collected on behalf of the
			 individual (but not from the first $500 so collected), paid by the individual
			 applying for the services,; and
			(2)by striking the
			 comma after absent parent.
			3.Conforming
			 amendmentsSection 457(a)(4)
			 of the Social Security Act (42 U.S.C. 657(a)(4)), as amended by section 7301 of
			 the Deficit Reduction of 2005, is amended—
			(1)by striking
			 the portion of ; and
			(2)by striking
			 that remains after withholding any fee pursuant to section
			 454(6)(B)(ii).
			4.Effective
			 date
			(a)In
			 generalExcept as otherwise
			 provided in subsection (b), each amendment made by this Act to part D of title
			 IV of the Social Security Act shall take effect on October 1, 2009, and shall
			 apply to payments under such part for quarters beginning on or after such
			 date.
			(b)Delay permitted
			 if state legislation required
				(1)In
			 generalUntil the date
			 described in paragraph (2), a qualified State plan shall not be regarded as
			 failing to comply with part D of title IV of the Social Security Act, solely by
			 reason of the plan failing to comply with the additional requirements imposed
			 by reason of this Act.
				(2)Date
			 described
					(A)In
			 generalThe date described in this paragraph is the first day of
			 the first calendar quarter that begins after the close of the first regular
			 session of the State legislature that ends after the effective date of this
			 Act.
					(B)Special
			 ruleFor purposes of subparagraph (A), in the case of a State
			 that has a 2-year legislative session, each year of the session is deemed to be
			 a separate regular session of the State legislature.
					(3)Qualified state
			 planIn paragraph (1), the term qualified State plan
			 means a State plan, approved under part D of title IV of the Social Security
			 Act, which the Secretary of Health and Human Services determines will require
			 State legislation (other than legislation appropriating funds) in order for the
			 plan to meet the additional requirements imposed by reason of this Act.
				
